771 So. 2d 602 (2000)
FLORIDA ACADEMY OF COSMETIC SURGERY, INC., Petitioner,
v.
STATE of Florida, DEPARTMENT OF HEALTH, BOARD OF MEDICINE, Respondent.
No. 1D00-3211.
District Court of Appeal of Florida, First District.
November 21, 2000.
*603 Alfred W. Clark, Tallahassee, for petitioner.
Robert A. Butterworth, Attorney General, M. Catherine Lannon, Assistant Attorney General, and John J. Rimes, III, Assistant Attorney General, Tallahassee, for respondent.
PER CURIAM.
The petition for writ of mandamus is granted. Respondent is directed to approve petitioner's application for approval as an accrediting body pursuant to section 458.309(3), Fla. Stat. (2000), because of respondent's failure to comply with the time requirements of section 120.60(1). See State, Department of Transportation v. Calusa Trace Development, Corp., 571 So. 2d 543 (Fla. 2d DCA 1990); ADEC, Inc. v. Department of Natural Resources, 507 So. 2d 1225 (Fla. 5th DCA 1987); Gulf Coast Home Health Services of Florida, Inc. v. Pingree, 476 So. 2d 760 (Fla. 1st DCA 1985).
PETITION GRANTED.
ERVIN, LAWRENCE and PADOVANO, JJ., concur.